Birdsong, Presiding Judge.
Bryant Jamal Hall a/k/a Mel Hall appeals his conviction for sale of cocaine. He contends the trial court erred by denying his general demurrer and motion to quash the indictment. Held:
Pretermitting any issue of the validity of Hall’s general demurrer and motion to quash the indictment (OCGA § 17-7-111; State v. Givens, 211 Ga. App. 71, 72 (438 SE2d 387)), his appeal must be dismissed because he voluntarily abandoned his motion for new trial. When there is no order disposing of the motion for new trial nor an order granting an extension of time or a delayed appeal, there is no *243extension of time beyond the 30 days permitted after entry of the judgment. Marshall v. State, 205 Ga. App. 531 (422 SE2d 677); Taylor v. State, 173 Ga. App. 745 (327 SE2d 860). Compare Ailion v. Wade, 190 Ga. App. 151 (378 SE2d 507). Accordingly, Hall’s notice of appeal was untimely, and his appeal must be dismissed.
Decided May 16, 1994.
Meadows & Associates, Warren R. Power, for appellant.
Tommy K. Floyd, District Attorney, for appellee.

Appeal dismissed.


Cooper and Blackburn, JJ., concur.